        Case 5:18-cv-03488-GEKP Document 20 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER LOCK,
              Plaintiff                                    CIVIL ACTION

              v.

ANDREW SAUL, Commissioner
of the Social Security Administration,                     No. 18-3488
                      Defendant

                            .,---/}/ /     0 RD ER

        AND NOW, t h i s ~ of September 2020, upon consideration of Plaintiffs Brief

and Statement of Issues in Support of Request for Review (Doc. No. 9), Defendant's response

thereto (Doc. No. 11), Plaintiffs reply (Doc. No. 12), Magistrate Judge Thomas J. Rueter's Report

& Recommendation (Doc. No. 14), Plaintiffs Objections to the Report & Recommendation (Doc.

No. 15), Defendant's response thereto (Doc. No. 18), and the administrative record, it is

ORDERED that:

         I.    The Report & Recommendation (Doc. No. 14) is APPROVED and ADOPTED;

         2.    Plaintiffs Objections (Doc. No. 15) are OVERRULED for the reasons set forth in

the accompanying Memorandum;

         3.    Judgment is entered affirming the decision of the Commissioner of the Social

Security Administration and Plaintiffs Request for Review (Doc. No. 9) is DENIED; and

         4.    The Clerk of Court shall mark this case CLOSED for all purposes, including

statistics.
